Citation Nr: 1818376	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1964 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This case was initially before the Board in September 2014.  In September 2014, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for sleep apnea for further development.  Thereafter, an October 2014 rating decision granted service connection for PTSD.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Entitlement to service connection for sleep apnea was returned to the Board in June 2016, and the Board again remanded the claim for further development.  It now returns for appellate review.  

In June 2014, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the claims file and reflects the Veteran, in conjunction with his representative, declined to provide testimony as to the issue of service connection for sleep apnea, but that the Veteran still desired to have the issue remain on appeal for consideration.

Additional evidence, including VA treatment records, records from the Social Security Administration, and January 2018 disability benefit questionnaires, were associated with the claims file subsequent to the most recent, August 2016 supplemental statement of the case issued for the appeal herein.  The Veteran did not waive review of this evidence.  However, this evidence is either duplicative of other evidence of record or not relevant to the claim herein.  Therefore, it is not necessary to remand this claim to the Agency of Original Jurisdiction (AOJ) for consideration of the evidence in the first instance.  See 38 C.F.R. § 20.1304 (c) (2017).

FINDING OF FACT

The most probative, competent evidence does not demonstrate that the Veteran's sleep apnea was present during active service, nor was it shown to be the result of any injury, disease, or event during active service, nor was it shown to have been caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran seeks entitlement to service connection for sleep apnea.  Throughout the pendency of the appeal, the Veteran has primarily asserted that his sleep apnea is due to his service-connected diabetes mellitus, type II, neuropathy, and/or PTSD, to include any medications related to such.  In support of such, in December 2009, the Veteran submitted articles which, in part, reported patients with diabetes had increased risk for obstructive sleep apnea.  Similarly, in May 2016, the Veteran's representative submitted an article which indicated an association between sleep apnea and PTSD and an article which found, in part, service-related illness was prevalent in military personnel who underwent polysomnography with significant associations between PTSD, pain syndrome, and insomnia.  Further, the Veteran asserted, in his April 2012 substantive appeal, in part, that he believed his sleep problems were caused by his exposure to various conditions in service and that he had had no sleeping problems prior to entering the service.  

Turning to the first element of service connection, the Veteran satisfies the existence of the present disability standard with regard to sleep apnea.  With respect to the existence of a present disability, the March 2014 sleep apnea disability benefits questionnaire endorsed a diagnosis of obstructive sleep apnea based on a 2009 sleep study.  In this regard a July 2009 VA treatment record documented a sleep study which diagnosed severe obstructive sleep apnea with light to moderate snoring noted.  Thus, the first element of the claim is met for sleep apnea. 

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease with regard sleep apnea.  The Veteran's service treatment records are silent for a diagnosis or complaints related to sleep apnea.  In this regard, a May 1968 in-service examination, conducted in conjunction with the Veteran's separation from service, did not note any defects or diagnoses related to a sleep disorder.  As such, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Nevertheless, Board finds, even assuming arguendo the presence of an in-service event, injury or disease, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between sleep apnea and an in-service disease or injury, has not been met.  There is no competent, credible clinical evidence of record that sleep apnea is causally related to active service. 

Specifically, an August 2016 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of such, the August 2016 examiner stated that nothing was found in the Veteran's service treatment records indicating his sleep apnea began while he was in the service.  The August 2016 VA examiner further stated that there were no records available supporting a direct nexus between the Veteran's time in the service and the onset of sleep apnea.  

Significantly, the Veteran reported, during the March 2014 sleep apnea disability benefits questionnaire, that his symptoms of sleep apnea began in 1999 when he was diagnosed with diabetes, although the March 2014 examiner noted that per the records, the Veteran's diabetes was diagnosed in 1998 and the symptoms of sleepiness warranting a sleep study were reported in 2009.  Similarly, in a September 2009 statement, the Veteran reported, in part, his spouse told him that he had sleep apnea for about two years and she stated he stopped breathing until he woke up.  He further stated that he never had a sleeping problem like this before until he was found to have diabetes.  The Veteran has not identified a basis for his April 2012 assertion that "various conditions" during service led to his sleep apnea nor has he consistently asserted such, which also weighs against his claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

As described above, the evidence of record objectively demonstrates that the Veteran did not have complaints related to sleep apnea until many years after separation from active service, and the objective evidence demonstrates he did not seek treatment for sleep apnea until many years after separation from service.  This long gap between his discharge from service and the earliest clinical evidence of a disability is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the evidence does not suggest that the Veteran's sleep apnea was present during active service, or was the result of any injury, disease, or event during active service.  Thus, service connection on a direct-incurrence basis is not warranted.  

Turning to the assertion of entitlement to service connection as secondary to service-connected disability, the Board has determined that service connection on this basis also is not warranted.  In this regard, a March 2014 examiner found the Veteran's sleep apnea was not at least as likely as not proximately due to or the result of his service-connected diabetes.  The March 2014 examiner cited to recent journals/medical references which were felt to represent current knowledge regarding obstructive sleep apnea and diabetes mellitus rather than the articles submitted by the Veteran.  Specifically, the March 2014 examiner cited Uptodate for a finding that the most important risk factors for obstructive sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities, and that additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  The March 2014 examiner further noted that rates of obstructive sleep apnea were also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  The March 2014 examiner noted that, while other literature recently suggested a bi-directional association between sleep apnea and diabetes mellitus, type II; more research was needed to clarify the mechanisms underlying this association.  Therefore, the March 2014 examiner opined it was less likely as not that the Veteran's sleep apnea was due to his diabetes because the Veteran had other risk factors that were more closely associated with sleep apnea like obesity, advancing age, male gender, and history of smoking per the current credible literature.

With respect to aggravation, the March 2014 examiner opined it was less likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by diabetes mellitus, because per the referenced Uptodate, diabetes was not a common risk factor for obstructive sleep apnea; however, obesity was a risk factor for both diabetes mellitus and sleep apnea.  The March 2014 examiner stated that this finding was contradicted in the health newsletter submitted by the Veteran in 2009 and thus found Uptodate was a more trusted source of medical information.  

Pursuant to the June 2016 Board remand, a subsequent opinion was obtained in part, to more fully address the claim on the basis of aggravation by diabetes, and as caused or aggravated by neuropathy and PTSD.  The resulting August 2016 opinion found it was less likely as not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected conditions.  In support of such, the August 2016 examiner stated the preponderance of the credible medical literature did not support the contention that the Veteran's diabetes mellitus, PTSD, or neuropathy, caused or aggravated his sleep apnea.  The August 2016 examiner stated that while numerous articles suggest an association between diabetes mellitus, PTSD, and neuropathy, with sleep disordered breathing, the authors repeatedly emphasized that this was an association, and related that these studies are cross-sectional and that it was not possible to ascertain the directionality of the association (what causes which condition.)  

Furthermore, in support of the opinion, the August 2016 examiner also noted Veteran was diagnosed with severe sleep apnea (indicating long-standing) when the PTSD screen proximate to this study was negative for PTSD, the Veteran had been notably obese (an established risk factor for the development of obstructive sleep apnea) for a significant period of time in his adulthood, and he had never been treated with medication for his PTSD and had not been seen for counselling since November 2012.  Specifically the August 2016 examiner noted the Veteran was seen from April to November 2012 with no other evidence of counselling for his PTSD.  

The findings provided by the August 2016 examiner were predicated on a full overview of the entire relevant record, including the aforementioned articles submitted in December 2009 and May 2016, and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The August 2016 further cited and summarized various articles, including those submitted by the Veteran, and found in each case that such were either not applicable the Veteran's case, that the authors themselves documented the limitations of their research, or that association was not synonymous with causation.  Furthermore, the August 2016 examiner specifically noted that Uptodate stated, in part, for both males and females, the strongest risk factor for obstructive sleep apnea was obesity and the prevalence of obstructive sleep apnea progressively increased as the body mass index and associated markers (neck circumference, waist-to-hip ratio) increased.  The August 2016 examiner noted the Veteran was obese, as his body mass index was consistently greater than 30 kg/m2 through the years.  The August 2016 VA examiner explained the reasons for her conclusions based upon review of the record.  Thus, the August 2016 VA examiner's opinion and findings are entitled to substantial probative weight.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Further, in a May 2016 appellate brief, the Veteran's representative framed the issue on appeal as entitlement to service connection for sleep apnea, including as secondary to service connected PTSD, to include as caused or aggravated by medications prescribed to treat symptoms of service-connected disabilities.  Although the August 2016 examiner did not specifically address the claim as related to any medications for a service-connected disability other than PTSD, the only evidence of any such relationship is the Veteran's representative's bare assertion of a relationship in framing the issue as described above.  Thus, a medical opinion addressing the claim on this basis is not warranted.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board has also considered the lay evidence of record.  As noted above, the Veteran, in lay statements of record, linked his sleep apnea to service and to service-connected disability.  The Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology, and/or chronic aggravation, of sleep apnea are medically complex questions which require specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As such, the Board finds the questions of whether the Veteran's sleep apnea is related to active service, or is proximately due to or chronically aggravated by another disability, do not lie within the range of common experience or common knowledge but require special experience or special knowledge.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion as to the etiology or chronic aggravation of his sleep apnea.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran are not competent evidence for purposes of establishing service connection. 

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for a sleep apnea is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


